764 N.W.2d 572 (2009)
FIRST NATIONAL BANK OF CHICAGO, as Trustee for BankBoston Home Equity Loan Trust 1998-1, Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY and Department of Natural Resources, Defendants-Appellants.
Docket No. 137527. COA No. 272431.
Supreme Court of Michigan.
May 7, 2009.


*573 Order
On order of the Court, the application for leave to appeal the September 9, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the plaintiff assignee of the mortgage on the property in question had standing to assert the due process rights of its assignor, which was formerly known as BankBoston, NA; and, if so, (2) whether BankBoston's due process rights were violated by the defendants' mailing of notice to FNBthe entity into which BankBoston had merged and to which it had changed its nameat FNB's address, rather than to the Boston address listed on BankBoston's mortgage assignment.